45 F.3d 433NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Kenneth CHARRON, Appellant,v.RICHTER, Sgt.;  Borrow, Co., Appellees.
No. 94-2457.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 16, 1994.Filed:  Jan. 5, 1995.

Before MAGILL, LOKEN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Kenneth Charron, a Missouri inmate, appeals from the district court's1 order granting summary judgment to defendant prison officials in his 42 U.S.C. Sec. 1983 case.  We affirm.


2
Charron alleged that defendants confiscated his legal materials and violated his right to access to the courts in retaliation for his having filed unrelated lawsuits against various prison officials.  Defendants moved for summary judgment and the matter was referred pursuant to 28 U.S.C. Sec. 636(b)(1)(B) to the magistrate judge, who recommended granting the motion.  Charron filed timely and specific objections, which the district court stated it had considered before it granted defendants' motion.


3
On appeal, Charron argues only that the district court failed to conduct a proper de novo review as required under section 636(b)(1).  The district court, however, expressly declared it had conducted such a review before adopting the magistrate judge's report and recommendation.  See Edmundson v. Turner, 954 F.2d 510, 513-14 (8th Cir.), cert. denied, 112 S. Ct. 1186 (1992).  In the absence of evidence to the contrary, we presume the district court performed a proper review.  See United States v. Hamell, 931 F.2d 466, 468 (8th Cir.), cert. denied, 112 S. Ct. 347 (1991).  We conclude that Charron has failed to establish otherwise.


4
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri, adopting the report and recommendations of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri